Citation Nr: 0840684	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  94-17 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney 
at Law



ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active service from August 1980 to August 
1983, and active duty for training (ACDUTRA) from November 8, 
1993 to November 21, 1993.

This matter came before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 

The appeal was remanded in November 2003 for additional 
development.  In January 2006, the Board denied the veteran's 
claim.  The veteran timely appealed to the U.S. Court of 
Appeals for Veterans Claims (Court).  In June 2007 the Court 
granted the parties' Joint Motion for Remand, and the case 
was returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the June 2007 Joint Motion, the parties agreed that an 
opinion was necessary to address the question of whether the 
veteran's psychiatric disorder was incurred or aggravated 
during service.  

In November 2008 the veteran's attorney representative 
submitted a written opinion by C.R., Ph.D.  Dr. R. opined 
that the veteran's schizophrenia was aggravated by his period 
of active duty for training (ACDUTRA) in November 1993.  
While it appears that Dr. R. conducted a review of the record 
in reaching her conclusion, the Board notes that she did not 
account for a November 10, 1993 consultation report wherein 
the provider notes the veteran's report of having been 
previously treated by a VA provider.  Specifically, the 
November 1993 provider noted that the veteran received VA 
benefits for an ankle disability, and that he had seen a VA 
psychologist.  In light of this reported treatment, the Board 
has determined that an attempt should be made to secure 
records of VA treatment predating the November 1993 
consultation.  

The Board has also determined that an opinion should be 
sought from a board certified psychiatrist regarding the 
question of whether the veteran's psychiatric disorder was 
incurred or aggravated during service.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should attempt to secure a 
legible copy of the November 10, 1993 
consultation report referenced herein.

The AOJ should determine whether there 
are any VA psychiatric or psychological 
records that predate November 1993.  If 
so, such records should be obtained and 
associated with the claims file.

All attempts to secure the above-
discussed evidence should be clearly set 
forth in the claims file.

2.  Upon completion of the above 
development, forward the claims file to a 
board certified psychiatrist for an 
opinion regarding the etiology of the 
veteran's psychiatric disorder.  The 
psychiatrist should review all of the 
records in the claims file, to include 
the November 2008 opinion by Dr. R.  The 
psychiatrist should then provide an 
opinion, based upon all of the evidence 
of record, regarding whether the 
veteran's schizophrenia preexisted 
service (ACDUTRA in November 1993) or 
whether any pre-service manifestations 
constituted a prodromal phase of 
schizophrenia.  If the psychiatrist finds 
that schizophrenia preexisted service, 
he/she should provide an opinion 
regarding whether the in-service 
manifestations are indicative of 
aggravation, a temporary flare-up, or 
natural progress of the disease process. 

The complete rational for all opinions 
expressed should be included in the 
psychiatrist's report.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
appellate procedure.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




